Catterson and Richter, JJ.,
dissent in part in a memorandum by Richter, J., as follows: I dissent in part, because I believe the majority has reduced the damages for future pain and suffering to a level that cannot be considered reasonable compensation under the circumstances, although I agree with the reduction to $300,000 for past pain and suffering. I would reduce the award for future pain and suffering to $1,300,000.
After surgery, plaintiff discovered incisions along her groin and on the insides of her thighs, and no incisions along the outside of her thighs where the doctor had marked her before surgery. Just over a week after the thigh lift, plaintiff was hospitalized for 11 days because the wounds from the incisions had broken down, and she had developed an infection. Specifically, her wounds had opened up, were emitting a discharge, and continued to bleed profusely. As a result, plaintiffs external labia became tethered as the skin around the vagina was pulled towards the wound. Flaintiff’s vagina is now permanently deformed and disfigured so that the labia appears to be flush with her thighs.
Before the thigh lift, plaintiff enjoyed biking, walking, modeling and socializing. She had recently started her own event planning business, which required her to network and socialize on a regular basis. However, plaintiffs life changed after the thigh lift left her permanently deformed and disfigured. She testified that she no longer wished to be out with other people, which was a big part of her business, and that she experienced deep sadness and depression. Subsequently, plaintiff stopped modeling and, in 2006, dissolved her business. More importantly, plaintiff testified that she experienced pain and discomfort during sexual relations. Specifically, she felt a pulling and tightness *512whenever she attempted sexual activity. Although plaintiff was not in a relationship prior to the thigh lift, she began a relationship thereafter, but it was difficult to maintain due to the pain she experienced during intimacy. Plaintiff testified that as a result of her intimacy problems, the relationship assumed an on-again, off-again status, only adding to her emotional pain.
Moreover, plaintiffs deformity cannot be corrected by more surgery. After the thigh lift, plaintiff inquired about corrective surgery; she was told by one doctor to leave her condition alone and move on with her life, as there was nothing that could be done. Although plaintiffs expert doctor informed her that an experimental surgery option might be available, even he was doubtful as to the likelihood of its success. It is clear that the irreversible nature of plaintiffs deformity continues to negatively impact her life in a variety of ways.
In addition to plaintiffs testimony describing her now deformed vagina and the resulting pain, she submitted photographs to show the major disfigurement that resulted from the surgery. The graphic photos show how the skin pulled completely away from her vagina, resulting in the total distortion of both the labia minora and the labia majora. Plaintiffs expert testified, and the pictures show, that the mound of tissue that was once plaintiffs labia minor and majora is now flattened just like regular skin.
The majority incorrectly suggests that it is subjective to describe the photographs as showing a horrible injury. However, plaintiffs gynecologist testified at trial that before the surgery, plaintiff had no labial abnormalities. After surgery, the doctor said the area was flat, like a scar, and when shown the photos, stated it was not a normal vagina. The majority, in questioning the extent of the injury, gives inadequate consideration to the fact that the jury had an opportunity to view the photos and was entitled to credit the gynecologist’s testimony that the appearance of the vagina was not normal.
The majority gives short shrift to plaintiffs testimony that sexual relations post surgery were painful, focusing instead on a passing comment made by the trial court when it denied defendant’s motion to dismiss. It was entirely reasonable for the jury to conclude that painful sexual relations for someone aged 40 could cause significant future pain and suffering. The majority also notes that plaintiff was depressed, and plaintiff explained that this was due in part to her mother’s passing away. But, whatever depression plaintiff had before surgery, it did not prevent her from functioning, and she had started her own business. It is only since the surgery, which resulted in *513genital disfigurement, something that can have a lifelong impact, that plaintiff is reluctant to go out and socialize with other people.
The cases relied on by the majority are distinguishable and highlight why plaintiff here should receive a higher amount. In Sutch v Yarinsky (292 AD2d 715 [2002]), the jury awarded the plaintiff $800,000 as compensation for a deformed breast that resulted from a bilateral breast reduction. Notably, the plaintiff in Sutch had the option of semi-reconstructive surgery to improve the appearance of her breast and nipple. Likewise, in Beverly H. v Jewish Hosp. & Med. Ctr. of Brooklyn (135 AD2d 497 [1987]), the jury awarded the plaintiff $1,500,000, which the trial court reduced to $700,000, as compensation for the recto vaginal fistula that developed as a result of a midline episiotomy performed in an effort to shorten the plaintiffs time in labor. There too, the plaintiff had the option of corrective surgery, and by the time the case reached the Second Department, her injury had been substantially corrected.
Plaintiff here does not have the option of corrective surgery. She testified that one doctor informed her that there may be an experimental procedure available, but that it may not be successful. She also testified that another doctor told her there was nothing that could be done. The fact that plaintiff does not have the option of corrective surgery increases the compensation for future pain and suffering that would be reasonable, and thus warrants a higher damages award. Additionally, plaintiff was only 40 years old when the resulting disfigurement occurred. She has a long life ahead of her, yet she will now have to face intimacy problems and pain during sexual relations for several decades.
It is difficult to find a case with analogous facts given the nature of plaintiffs deformity and the lack of a surgical remedy. Nevertheless, an examination of cases decided several years ago shows that the adjusted award here should be higher than the amount set by the majority (see e.g. Suria v Shiffman, 107 AD2d 309 [1985], mod on other grounds 67 NY2d 87 [1986] [plaintiff was awarded $800,000 as compensation for permanent breast deformity, as well as swelling, infections, and discoloration resulting from improper silicone injections]). Moreover, the award of $1,300,000 for future pain and suffering is still a significant reduction from the jury’s original award, and from the trial court’s own reduction.